 



EXHIBIT 10.4
OAKLEY, INC.
1995 STOCK INCENTIVE PLAN
As Amended Effective June 1, 2007
Section 1. General Purpose of Plan; Definitions.
     The name of this plan is the Oakley, Inc. 1995 Stock Incentive Plan (the
“Plan”). The Plan was adopted by the Board on August 8, 1995, subject to the
approval of the shareholders of the Company, which approval was obtained on the
same date. An amendment to certain administrative procedures under the Plan was
adopted by the Board on November 2, 1995. The Plan was subsequently amended by
the Board on April 17, 1999 (i) to increase the number of shares reserved for
issuance under the Plan by 1,000,000 shares and (ii) to include provisions to
comply with the requirements for “performance-based compensation” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended. The
Plan was further amended on March 26, 2003, to increase the number of shares
reserved for issuance by 2,000,000 shares and to extend the term of the plan to
March 26, 2013. Subject to shareholder approval (received on June 9, 2006), on
March 22, 2006, the Board of Directors approved amendments to increase the
number of shares reserved for issuance by 3,500,000 shares, for an aggregate of
12,212,000 shares, to specify that the maximum number of shares that may be
issued under the Stock Plan, including upon exercise of ISOs, be 12,212,000
shares and to provide the performance goals applicable to awards of performance
shares. On June 1, 2007, the Board of Directors approved amendments to the Plan
regarding (i) the dividend treatment of shares of Deferred Stock during the
Restricted Period and (ii) the issuance or non-issuance of stock certificates to
Participants. The purpose of the Plan is to enable the Company to attract and
retain highly qualified personnel who will contribute to the Company’s success
by their ability, ingenuity and industry and to provide incentives to the
participating officers, employees, directors, consultants (including selected
professional athletes and other individuals who endorse the Company’s products
and/or consult with the Company concerning the Company’s products) and advisors
that are linked directly to increases in shareholder value and will therefore
inure to the benefit of all shareholders of the Company.
     For purposes of the Plan, the following terms shall be defined as set forth
below:
     (1) “Administrator” means the Board, or if the Board does not administer
the Plan, the Committee in accordance with Section 2.
     (2) “Board” means the Board of Directors of the Company.
     (3) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
     (4) “Committee” means the Compensation Committee of the Board or any
committee the Board may subsequently appoint to administer the Plan. To the
extent necessary and desirable, the Committee shall be composed entirely of
individuals who meet the qualifications referred to in Section 162(m) of the
Code and Rule 16b-3 under the Securities Exchange Act of 1934, as amended. If at
any time or to any extent the Board shall not administer the Plan, then the
functions of the Board specified in the Plan shall be exercised by the
Committee.
     (5) “Company” means Oakley, Inc., a Washington corporation (or any
successor corporation).
     (6) “Deferred Stock” means an award made pursuant to Section 7 below of the
right to receive Stock at the end of a specified deferral period.

 



--------------------------------------------------------------------------------



 



     (7) “Disability” means the inability of a Participant to perform
substantially his duties and responsibilities to the Company by reason of a
physical or mental disability or infirmity (i) for a continuous period of six
months, or (ii) at such earlier time as the Participant submits medical evidence
satisfactory to the Company that he has a physical or mental disability or
infirmity which will likely prevent him from returning to the performance of his
work duties for six months or longer. The date of such Disability shall be on
the last day of such six-month period or the day on which the Participant
submits such satisfactory medical evidence, as the case may be.
     (8) “Effective Date” shall mean the date provided pursuant to Section 11.
     (9) “Eligible Employee” means an employee of the Company eligible to
participate in the Plan pursuant to Section 4.
     (10) “Fair Market Value” means, as of any given date, with respect to any
awards granted hereunder, at the discretion of the Administrator and subject to
such limitations as the Administrator may impose, (A) if the Stock is publicly
traded, the closing sale price of the Stock on such date as reported in the Wall
Street Journal, or the average of the closing price of the Stock on each day on
which the Stock was traded over a period of up to twenty trading days
immediately prior to such date, (B) the fair market value of the Stock as
determined in accordance with a method prescribed in the agreement evidencing
any award hereunder, or (C) the fair market value of the Stock as otherwise
determined by the Administrator in the good faith exercise of its discretion.
     (11) “Incentive Stock Option” means any Stock Option intended to be
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.
     (12) “Limited Stock Appreciation Right” means a Stock Appreciation Right
that can be exercised only in the event of a “Change of Control” (as defined in
the award evidencing such Limited Stock Appreciation Right).
     (13) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option, including any Stock Option that provides (as of the time
such option is granted) that it will not be treated as an Incentive Stock
Option.
     (14) “Parent Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company, if each of the
corporations in the chain (other than the Company) owns stock possessing 50% or
more of the combined voting power of all classes of stock in one of the other
corporations in the chain.
     (15) “Participant” means any Eligible Employee, consultant (including
selected professional athletes and other individuals who endorse the Company’s
products and/or consult with the Company concerning the Company’s products) or
advisor to the Company selected by the Administrator, pursuant to the
Administrator’s authority in Section 2 below, to receive grants of Stock
Options, Stock Appreciation Rights, Limited Stock Appreciation Rights,
Restricted Stock awards, Deferred Stock awards, Performance Shares or any
combination of the foregoing.
     (16) “Performance Goals” means the following business criteria for Oakley
as a whole or any of its subsidiaries, operating divisions or other operating
units: Common Stock price, market share, gross revenue, pretax income, operating
income, cash flow, earnings per share, return on equity, return on invested
capital or assets, sales, cost reductions and savings, return on revenues or
productivity. In addition, performance goals may be based upon a participant’s
attainment of specific objectives set for that participant’s performance by
Oakley with respect to any of the foregoing performance goals or implementing
policies and plans, negotiating transactions and sales, developing long-term
business goals or exercising managerial responsibility.
     (17) “Performance Share” means an award of shares of Stock pursuant to
Section 7 that is subject to restrictions based upon the attainment of specified
Performance Goals.

2



--------------------------------------------------------------------------------



 



     (18) “Restricted Stock” means an award granted pursuant to Section 7 of
shares of Stock subject to certain restrictions.
     (19) “Stock” means the common stock, $0.01 par value, of the Company.
     (20) “Stock Appreciation Right” means the right pursuant to an award
granted under Section 6 to receive an amount equal to the difference between
(A) the Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the shares of Stock covered by such right or
such portion thereof, and (B) the aggregate exercise price of such right or such
portion thereof.
     (21) “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5 or 5A.
     (22) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations (other than the last corporation) in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
Section 2. Administration.
     The Plan shall be administered in accordance with the requirements of
Section 162(m) of the Code (but only to the extent necessary and desirable to
maintain qualification of awards under the Plan under Section 162(m) of the
Code) and, to the extent applicable, Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (“Rule 16b-3”), by the Board or, at the Board’s sole
discretion, by the Committee, which shall be appointed by the Board, and which
shall serve at the pleasure of the Board.
     The Administrator shall have the power and authority to grant to Eligible
Employees, consultants and advisors to the Company, pursuant to the terms of the
Plan: (a) Stock Options, (b) Stock Appreciation Rights or Limited Stock
Appreciation Rights, (c) Restricted Stock, (d) Performance Shares, (e) Deferred
Stock or (f) any combination of the foregoing.
     In particular, the Administrator shall have the authority:
          (a) to select those employees of the Company who shall be Eligible
Employees;
          (b) to determine whether and to what extent Stock Options, Stock
Appreciation Rights, Limited Stock Appreciation Rights, Restricted Stock,
Deferred Stock, Performance Shares or a combination of the foregoing, are to be
granted hereunder to Eligible Employees, consultants and advisors to the
Company;
          (c) to determine the number of shares to be covered by each such award
granted hereunder;
          (d) to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder (including, but not limited
to, (x) the restrictions applicable to Restricted or Deferred Stock awards and
the conditions under which restrictions applicable to such Restricted or
Deferred Stock shall lapse, and (y) the Performance Goals and periods applicable
to the award of Performance Shares); and
          (e) to determine the terms and conditions, not inconsistent with the
terms of the Plan, which shall govern all written instruments evidencing the
Stock Options, Stock Appreciation Rights, Limited Stock Appreciation Rights,
Restricted Stock, Deferred Stock, Performance Shares or any combination of the
foregoing.

3



--------------------------------------------------------------------------------



 



     The Administrator shall have the authority, in its discretion, to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan as it shall from time to time deem advisable; to interpret the terms
and provisions of the Plan and any award issued under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan.
     All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final and binding on all persons, including the Company and the
Participants.
Section 3. Stock Subject to Plan.
     The total number of shares of Stock reserved and available for issuance
under the Plan shall be 12,212,000 and the maximum number of shares available
for the issuance of ISOs will be 12,212,000 shares. Such shares may consist, in
whole or in part, of authorized and unissued shares or treasury shares. The
aggregate number of shares of Stock as to which Stock Options, Stock
Appreciation Rights, Restricted Stock and Performance Shares may be granted to
any individual during any calendar year may not, subject to adjustment as
provided in this Section 3, exceed 80% of the shares of Stock reserved for the
purposes of the Plan in accordance with the provisions of this Section 3.
     To the extent that (i) a Stock Option expires or is otherwise terminated
without being exercised, or (ii) any shares of Stock subject to any Restricted
Stock, Deferred Stock or Performance Share award granted hereunder are
forfeited, such shares shall again be available for issuance in connection with
future awards under the Plan; provided, however, that, to the extent that such
future awards are intended to comply with Section 162(m) of the Code, such
shares shall be available for issuance only to the extent permitted under
Section 162(m). If any shares of Stock have been pledged as collateral for
indebtedness incurred by a Participant in connection with the exercise of a
Stock Option and such shares are returned to the Company in satisfaction of such
indebtedness, such shares shall again be available for issuance in connection
with future awards under the Plan.
     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock, a substitution or adjustment shall be made in (i) the
aggregate number of shares reserved for issuance under the Plan, (ii) the kind,
number and option price of shares subject to outstanding Stock Options granted
under the Plan, and (iii) the kind, number and purchase price of shares issuable
pursuant to awards of Restricted Stock, Deferred Stock and Performance Shares,
as may be determined by the Administrator, in its sole discretion. Such other
substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion. An adjusted option price shall also be
used to determine the amount payable by the Company upon the exercise of any
Stock Appreciation Right or Limited Stock Appreciation Right associated with any
Stock Option. In connection with any event described in this paragraph, the
Administrator may provide, in its discretion, for the cancellation of any
outstanding awards and payment in cash or other property therefor.
Section 4. Eligibility.
     Officers (including officers who are directors of the Company), employees
of the Company, and consultants and advisors to the Company who are responsible
for or contribute to the management, growth and/or profitability of the business
of the Company shall be eligible to be granted Stock Options, Stock Appreciation
Rights, Limited Stock Appreciation Rights, Restricted Stock awards, Deferred
Stock awards or Performance Shares hereunder. The Participants under the Plan
shall be selected from time to time by the Administrator, in its sole
discretion, from among the Eligible Employees, consultants and advisors to the
Company recommended by the senior management of the Company, and the
Administrator shall determine, in its sole discretion, the number of shares
covered by each award.
Section 5. Stock Options.
     Stock Options may be granted alone or in addition to other awards granted
under the Plan. Any Stock Option granted under the Plan shall be in such form as
the Administrator may from time to time approve, and the provisions of Stock
Option awards need not be the same with respect to each optionee. Recipients of
Stock

4



--------------------------------------------------------------------------------



 



Options shall enter into a subscription and/or award agreement with the Company,
in such form as the Administrator shall determine, which agreement shall set
forth, among other things, the exercise price of the option, the term of the
option and provisions regarding exercisability of the option granted thereunder.
     The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options.
     The Administrator shall have the authority to grant any Eligible Employee
Incentive Stock Options, Non-Qualified Stock Options, or both types of Stock
Options (in each case with or without Stock Appreciation Rights or Limited Stock
Appreciation Rights). Consultants and advisors may only be granted Non-Qualified
Stock Options (with or without Stock Appreciation Rights or Limited Stock
Appreciation Rights). To the extent that any Stock Option does not qualify as an
Incentive Stock Option, it shall constitute a separate Non-Qualified Stock
Option. More than one option may be granted to the same optionee and be
outstanding concurrently hereunder.
     Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable:
     (1) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Administrator in its sole discretion at
the time of grant but shall not, (i) in the case of Incentive Stock Options, be
less than 100% of the Fair Market Value of the Stock on such date, (ii) in the
case of Non-Qualified Stock Options intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, be less than
100% of the Fair Market Value of the Stock on such date and (iii) shall not, in
any event, be less than the par value of the Stock. If an employee owns or is
deemed to own (by reason of the attribution rules applicable under Section
425(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or any Parent Corporation and an Incentive Stock Option is
granted to such employee, the option price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less than 110%
of the Fair Market Value of the Stock on the date such Incentive Stock Option is
granted.
     (2) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date such Stock Option is granted; provided, however, that if an
employee owns or is deemed to own (by reason of the attribution rules of Section
425(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or any Parent Corporation and an Incentive Stock Option is
granted to such employee, the term of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no more than five years from
the date of grant.
     (3) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Administrator at or after grant. The Administrator may provide, in its
discretion, that any Stock Option shall be exercisable only in installments, and
the Administrator may waive such installment exercise provisions at any time in
whole or in part based on such factors as the Administrator may determine, in
its sole discretion.
     (4) Method of Exercise. Subject to Section 5(3) above, Stock Options may be
exercised in whole or in part at any time during the option period, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased, accompanied by payment in full of the purchase price in cash or its
equivalent as determined by the Administrator. As determined by the
Administrator, in its sole discretion, payment in whole or in part may also be
made in the form of unrestricted Stock already owned by the optionee, or, in the
case of the exercise of a Non-Qualified Stock Option, Restricted Stock or
Performance Shares subject to an award hereunder (based, in each case, on the
Fair Market Value of the Stock on the date the option is exercised); provided,
however, that in the case of an Incentive Stock Option, the right to make
payment in the form of already owned shares may be authorized only at the time
of grant. If payment of the option exercise price of a Non-Qualified Stock
Option is made in whole or in part in the form of Restricted Stock or
Performance Shares, the shares received upon the exercise of such Stock Option
(to the extent of the number of shares of Restricted Stock or Performance Shares
surrendered upon exercise of such Stock Option) shall be restricted in
accordance with the original terms of the Restricted Stock or Performance Share
award in question, except that the Administrator may direct that such

5



--------------------------------------------------------------------------------



 



restrictions shall apply only to that number of shares equal to the number of
shares surrendered upon the exercise of such option. An optionee shall generally
have the rights to dividends and any other rights of a shareholder with respect
to the Stock subject to the option only after the optionee has given written
notice of exercise, has paid in full for such shares, and, if requested, has
given the representation described in paragraph (1) of Section 10.
     The Administrator may require the voluntary surrender of all or a portion
of any Stock Option granted under the Plan as a condition precedent to the grant
of a new Stock Option. Subject to the provisions of the Plan, such new Stock
Option shall be exercisable at the price, during such period and on such other
terms and conditions as are specified by the Administrator at the time the new
Stock Option is granted; provided, however, should the Administrator so require,
the number of shares subject to such new Stock Option shall not be greater than
the number of shares subject to the surrendered Stock Option. Upon their
surrender, Stock Options shall be canceled and the shares previously subject to
such canceled Stock Options shall again be available for grants of Stock Options
and other awards hereunder; provided, however, that, to the extent that such
future awards are intended to comply with Section 162(m) of the Code, such
shares shall be available for issuance only to the extent permitted under
Section 162(m).
     (5) Loans. The Company may make loans available to Stock Option holders in
connection with the exercise of outstanding options granted under the Plan, as
the Administrator, in its discretion, may determine. Such loans shall (i) be
evidenced by promissory notes entered into by the Stock Option holders in favor
of the Company, (ii) be subject to the terms and conditions set forth in this
Section 5(5) and such other terms and conditions, not inconsistent with the
Plan, as the Administrator shall determine, (iii) bear interest, if any, at such
rate as the Administrator shall determine, and (iv) be subject to Board approval
(or to approval by the Administrator to the extent the Board may delegate such
authority). In no event may the principal amount of any such loan exceed the sum
of (x) the exercise price less the par value of the shares of Stock covered by
the option, or portion thereof, exercised by the holder, and (y) any federal,
state, and local income tax attributable to such exercise. The initial term of
the loan, the schedule of payments of principal and interest under the loan, the
extent to which the loan is to be with or without recourse against the holder
with respect to principal or interest and the conditions upon which the loan
will become payable in the event of the holder’s termination of employment shall
be determined by the Administrator. Unless the Administrator determines
otherwise, when a loan is made, shares of Stock having a Fair Market Value at
least equal to the principal amount of the loan shall be pledged by the holder
to the Company as security for payment of the unpaid balance of the loan, and
such pledge shall be evidenced by a pledge agreement, the terms of which shall
be determined by the Administrator, in its discretion; provided, however, that
each loan shall comply with all applicable laws, regulations and rules of the
Board of Governors of the Federal Reserve System and any other governmental
agency having jurisdiction.
     (6) Non-transferability of Options. Unless otherwise determined by the
Administrator, no Stock Option shall be transferable by the optionee, and all
Stock Options shall be exercisable, during the optionee’s lifetime, only by the
optionee.
     (7) Termination of Employment or Service. If an optionee’s employment with
or service as a director of or consultant or advisor to the Company terminates
by reason of death, Disability or for any other reason, the Stock Option may
thereafter be exercised to the extent provided in the applicable subscription,
award or other agreement, or as otherwise determined by the Administrator.
     (8) Annual Limit on Incentive Stock Options. To the extent that the
aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of shares of Stock with respect to which Incentive Stock
Options granted to an Optionee under this Plan and all other option plans of the
Company or its Parent Corporation become exercisable for the first time by the
Optionee during any calendar year exceeds $100,000, such Stock Options shall be
treated as Non-Qualified Stock Options.
Section 5A. Director Stock Option Grants In Lieu of Retainer and/or Meeting
Fees.
     The Board may, in its sole discretion, provide that each director of the
Company shall have the right to elect to waive the receipt of any part or all of
his or her annual retainer and/or meeting fees (if any) for the year commencing
on the date immediately following each annual meeting of the Company’s
shareholders, and to receive a number of Non-Qualified Stock Options (“Director
Fee Options”) in lieu thereof. Such election shall be

6



--------------------------------------------------------------------------------



 



made on or before such annual meeting and, once made, shall be irrevocable.
Director Fee Options shall be deemed to be granted annually (in advance with
respect to any waived retainer fees and in arrears with respect to any waived
meeting fees).
     (1) Number of Shares of Stock Subject to Options. The number of shares of
Stock subject to Director Fee Options shall be fixed by the Board of Directors
in advance of such annual meeting based upon the amount of fees so waived and an
independent appraisal of the intrinsic value of the Director Fee Options.
     (2) Option Price. The option price per share of Stock purchasable under the
Director Fee Options shall be equal to 100% of the fair market value of the
Stock on the date of grant.
     (3) Option Term. The Director Fee Options shall be exercisable for a term
of ten (10) years from the date of grant.
     (4) Vesting and Exercisability. The Director Fee Options shall be 100%
vested and exercisable on the later of (i) March 1 following the date of grant
and (ii) the date that is 270 days following the date of grant (the “Vesting
Date”). In the event a director’s service terminates prior to the Vesting Date
for a specific grant of Director Fee Options, such director shall be deemed to
vest in such options pro rata through the date of such termination of service,
and such pro rata portion of such Director Fee Options shall become exercisable
on the applicable Vesting Date.
     (5) Method of Exercise. Director Fee Options may be exercised in whole or
in part at any time during the option period, by giving written notice of
exercise to the Company specifying the number of shares to be purchased,
accompanied by payment in full of the purchase price in cash or its equivalent
as determined by the Administrator.
     (6) Non-transferability of Options. The Director Fee Options shall be
subject to the provisions of Section 5(6).
     (7) Stub Period; Unanticipated Circumstances. The Board of Directors shall
have the authority to make appropriate arrangements consistent with the
provisions of this Section 5A with respect to retainer and/or meeting fees
otherwise payable with respect to any incomplete year during the term of the
Plan, and with respect to circumstances that may arise that are not contemplated
under the Plan.
Section 6. Stock Appreciation Rights and Limited Stock Appreciation Rights.
     (1) Grant and Exercise. Stock Appreciation Rights and Limited Stock
Appreciation Rights may be granted either alone (“Free Standing Rights”) or in
conjunction with all or part of any Stock Option granted under the Plan
(“Related Rights”). In the case of a Non-Qualified Stock Option, Related Rights
may be granted either at or after the time of the grant of such Stock Option. In
the case of an Incentive Stock Option, Related Rights may be granted only at the
time of the grant of the Incentive Stock Option.
     A Related Right or applicable portion thereof granted in conjunction with a
given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise provided by the Administrator at the time of grant, a Related Right
granted with respect to less than the full number of shares covered by a related
Stock Option shall only be reduced if and to the extent that the number of
shares covered by the exercise or termination of the related Stock Option
exceeds the number of shares not covered by the Related Right.
     A Related Right may be exercised by an optionee, in accordance with
paragraph (2) of this Section 6, by surrendering the applicable portion of the
related Stock Option. Upon such exercise and surrender, the optionee shall be
entitled to receive an amount determined in the manner prescribed in paragraph
(2) of this Section 6. Stock Options which have been so surrendered, in whole or
in part, shall no longer be exercisable to the extent the Related Rights have
been so exercised.

7



--------------------------------------------------------------------------------



 



     (2) Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Administrator, including the
following:
          (a) Stock Appreciation Rights that are Related Rights (“Related Stock
Appreciation Rights”) shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 5 and this Section 6 of the Plan;
provided, however, that no Related Stock Appreciation Right shall be exercisable
during the first six months of its term, except that this additional limitation
shall not apply in the event of death or Disability of the optionee prior to the
expiration of such six-month period.
          (b) Upon the exercise of a Related Stock Appreciation Right, an
optionee shall be entitled to receive up to, but not more than, an amount in
cash or that number of shares of Stock (or in some combination of cash and
shares of Stock) equal in value to the excess of the Fair Market Value of one
share of Stock as of the date of exercise over the option price per share
specified in the related Stock Option multiplied by the number of shares of
Stock in respect of which the Related Stock Appreciation Right is being
exercised, with the Administrator having the right to determine the form of
payment.
          (c) Related Stock Appreciation Rights shall be transferable or
exercisable only when and to the extent that the underlying Stock Option would
be transferable or exercisable under paragraph (6) of Section 5 of the Plan.
          (d) Upon the exercise of a Related Stock Appreciation Right, the Stock
Option or part thereof to which such Related Stock Appreciation Right is related
shall be deemed to have been exercised for the purpose of the limitation set
forth in Section 3 of the Plan on the number of shares of Stock to be issued
under the Plan, but only to the extent of the number of shares issued under the
Related Stock Appreciation Right.
          (e) A Related Stock Appreciation Right granted in connection with an
Incentive Stock Option may be exercised only if and when the Fair Market Value
of the Stock subject to the Incentive Stock Option exceeds the exercise price of
such Stock Option.
          (f) Stock Appreciation Rights that are Free Standing Rights (“Free
Standing Stock Appreciation Rights”) shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Administrator at or after grant; provided, however, that no Free Standing Stock
Appreciation Right shall be exercisable during the first six months of its term,
except that this limitation shall not apply in the event of death or Disability
of the recipient of the Free Standing Stock Appreciation Right prior to the
expiration of such six-month period.
          (g) The term of each Free Standing Stock Appreciation Right shall be
fixed by the Administrator, but no Free Standing Stock Appreciation Right shall
be exercisable more than ten years after the date such right is granted.
          (h) Upon the exercise of a Free Standing Stock Appreciation Right, a
recipient shall be entitled to receive up to, but not more than, an amount in
cash or that number of shares of Stock (or any combination of cash or shares of
Stock) equal in value to the excess of the Fair Market Value of one share of
Stock as of the date of exercise over the price per share specified in the Free
Standing Stock Appreciation Right (which price shall be no less than 100% of the
Fair Market Value of the Stock on the date of grant) multiplied by the number of
shares of Stock in respect to which the right is being exercised, with the
Administrator having the right to determine the form of payment.
          (i) Free Standing Stock Appreciation Rights shall be transferable or
exercisable only when and to the extent that a Stock Option would be
transferable or exercisable under paragraph (6) of Section 5 of the Plan.

8



--------------------------------------------------------------------------------



 



          (j) In the event of the termination of employment or service of a
Participant who has been granted one or more Free Standing Stock Appreciation
Rights, such rights shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Administrator at or
after grant.
          (k) Limited Stock Appreciation Rights may only be exercised within the
30-day period following a “Change of Control” (as defined by the Administrator
in the agreement evidencing such Limited Stock Appreciation Right) and, with
respect to Limited Stock Appreciation Rights that are Related Rights (“Related
Limited Stock Appreciation Rights”), only to the extent that the Stock Options
to which they relate shall be exercisable in accordance with the provisions of
Section 5 and this Section 6 of the Plan; provided, however, that no Related
Limited Stock Appreciation Right shall be exercisable during the first six
months of its term, except that this additional limitation shall not apply in
the event of death or Disability of the optionee prior to the expiration of such
six-month period.
          (l) Upon the exercise of a Limited Stock Appreciation Right, the
recipient shall be entitled to receive an amount in cash equal in value to the
excess of the “Change of Control Price” (as defined in the agreement evidencing
such Limited Stock Appreciation Right) of one share of Stock as of the date of
exercise over (A) the option price per share specified in the related Stock
Option, or (B) in the case of a Limited Stock Appreciation Right which is a Free
Standing Stock Appreciation Right, the price per share specified in the Free
Standing Stock Appreciation Right, such excess to be multiplied by the number of
shares in respect of which the Limited Stock Appreciation Right shall have been
exercised.
Section 7. Restricted Stock, Deferred Stock and Performance Shares.
     (1) General. Restricted Stock, Deferred Stock or Performance Share awards
may be issued either alone or in addition to other awards granted under the
Plan. The Administrator shall determine the Eligible Employees, consultants and
advisors to whom, and the time or times at which, grants of Restricted Stock,
Deferred Stock or Performance Share awards shall be made; the number of shares
to be awarded; the price, if any, to be paid by the recipient of Restricted
Stock, Deferred Stock or Performance Share awards; the Restricted Period (as
defined in paragraph (3) hereof) applicable to Restricted Stock or Deferred
Stock awards; the Performance Goals applicable to Performance Share or Deferred
Stock awards; the date or dates on which restrictions applicable to such
Restricted Stock or Deferred Stock awards shall lapse during such Restricted
Period; and all other conditions of the Restricted Stock, Deferred Stock and
Performance Share awards. The Administrator may also condition the grant of
Restricted Stock, Deferred Stock awards or Performance Shares upon the exercise
of Stock Options, or upon such other criteria as the Administrator may
determine, in its sole discretion. The provisions of Restricted Stock, Deferred
Stock or Performance Share awards need not be the same with respect to each
recipient. In the discretion of the Administrator, loans may be made to
Participants in connection with the purchase of Restricted Stock under
substantially the same terms and conditions as provided in Section 5(5) with
respect to the exercise of stock options.
     (2) Awards and Certificates. The prospective recipient of a Restricted
Stock, Deferred Stock or Performance Share award shall not have any rights with
respect to such award, unless and until such recipient has executed an agreement
evidencing the award (a “Restricted Stock Award Agreement,” “Deferred Stock
Award Agreement” or “Performance Share Award Agreement,” as appropriate) and
delivered a fully executed copy thereof to the Company, within a period of sixty
days (or such other period as the Administrator may specify) after the award
date. Upon the granting or vesting of an award of stock, the Company shall, in
its discretion, either issue the Participant a physical stock certificate or
credit the Participant’s award in electronic form in an account held by the
Company’s transfer agent or other designee.
     (3) Restrictions and Conditions. The Restricted Stock, Deferred Stock and
Performance Share awards granted pursuant to this Section 7 shall be subject to
the following restrictions and conditions:
          (a) Subject to the provisions of the Plan and the Restricted Stock
Award Agreement, Deferred Stock Award Agreement or Performance Share Award
Agreement, as appropriate, governing such award, during such period as may be
set by the Administrator commencing on the grant date (the “Restricted Period”),
the Participant shall not be permitted to sell, transfer, pledge or assign
shares of Restricted Stock, Performance Shares or Deferred Stock awarded under
the Plan; provided, however,

9



--------------------------------------------------------------------------------



 



that the Administrator may, in its sole discretion, provide for the lapse of
such restrictions in installments and may accelerate or waive such restrictions
in whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the Participant’s termination of employment or service, death or Disability
or the occurrence of a “Change of Control” as defined in the agreement
evidencing such award.
          (b) Except as provided in paragraph (3)(a) of this Section 7, the
Participant shall generally have, with respect to the shares of Restricted Stock
or Performance Shares, all of the rights of a shareholder with respect to such
stock during the Restricted Period. The Participant shall generally not have the
rights of a shareholder with respect to stock subject to Deferred Stock awards
during the Restricted Period and no dividends declared during the Restricted
Period shall accrue or be paid to the Participant holding awards of Deferred
Stock.
          (c) The rights of holders of Restricted Stock, Deferred Stock and
Performance Share awards upon termination of employment or service for any
reason during the Restricted Period shall be set forth in the Restricted Stock
Award Agreement, Deferred Stock Award Agreement or Performance Share Award
Agreement, as appropriate, governing such awards.
Section 8. Amendment and Termination.
     The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under any award theretofore granted without such Participant’s
consent, or that without the approval of the shareholders (as described below)
would:
     (1) except as provided in Section 3, increase the total number of shares of
Stock reserved for the purpose of the Plan;
     (2) change the class of employees, directors, consultants and advisors
eligible to participate in the Plan; or
     (3) extend the maximum option period under paragraph (2) of Section 5 or
Section 5A of the Plan.
     Notwithstanding the foregoing, shareholder approval under this Section 8
shall only be required at such time and under such circumstances as shareholder
approval would be required under Section 162(m) of the Code or other applicable
law, rule or regulation with respect to any material amendment to any employee
benefit plan of the Company.
     The Administrator may amend the terms of any award theretofore granted,
prospectively or retroactively, but, subject to Section 3 above, no such
amendment shall impair the rights of any holder without his or her consent.
Section 9. Unfunded Status of Plan.
     The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
Section 10. General Provisions.
     (1) The Administrator may require each person purchasing shares pursuant to
a Stock Option to represent to and agree with the Company in writing that such
person is acquiring the shares without a view to distribution thereof. The stock
certificates, if issued, for such shares may include any legend which the
Administrator deems appropriate to reflect any restrictions on transfer.

10



--------------------------------------------------------------------------------



 



     All certificates, if issued, for shares of Stock delivered under the Plan
shall be subject to such stock-transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations, and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.
     (2) Nothing contained in the Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of the Plan shall
not confer upon any employee, director, consultant or advisor of the Company any
right to continued employment or service with the Company, as the case may be,
nor shall it interfere in any way with the right of the Company to terminate the
employment or service of any of its employees, directors, consultants or
advisors at any time.
     (3) Each Participant shall, no later than the date as of which the value of
an award first becomes includible in the gross income of the Participant for
federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
award. The obligations of the Company under the Plan shall be conditional on the
making of such payments or arrangements, and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant.
     (4) No member of the Board or the Administrator, nor any officer or
employee of the Company acting on behalf of the Board or the Administrator,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Board or the Administrator and each and any officer or employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.
Section 11. Effective Date of Plan.
     The Plan became effective (the “Effective Date”) on August 8, 1995, the
date the Company’s shareholders formally approved the Plan.
Section 12. Term of Plan.
     No Stock Option, Stock Appreciation Right, Limited Stock Appreciation
Right, Restricted Stock, Deferred Stock or Performance Share award shall be
granted pursuant to the Plan on or after March 26, 2013, but awards theretofore
granted may extend beyond that date.

11